DETAILED ACTION
The following is in response to the amendments and arguments filed and entered with the RCE filed 05/12/2021.  Claims 1-2, 4, 6-12, 14, 16-20 are pending.  Claims 3, 5, 13 and 15 have been canceled.

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2021 has been entered.
 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 11 and 20 are objected to because of the following informalities:  
.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-12, 14, 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically as to claims 1, 11 and 20, the claims include the limitation “an instruction to the acquirer computing device corresponding to the first merchant to block the acquirer computing device from submitting data messages for future transactions conducted at the first merchant from being submitted over the payment interchange network, wherein the instruction causes the acquirer computing device to stop sending the authorization request data messages via the payment interchange network for request messages received from the first merchant” is not disclosed or described in the specification as originally filed.  The disclosure provides for “fraud model may cause one or more entities of a transaction processing system to block transactions at those merchants” (see para 30) and an alert message including instructions causing the receiving party to activate and “block future transactions conducted at the merchant” (see para 28).  The specification does not proved for blocking an authorization request message but merely blocks the transactions.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-12, 14, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Specifically as to claim 1, 11 and 20, the amended claim limitation “wherein the instruction cases the acquirer computing device to stop sending the authorization request data messages…for request messages received from the first merchant” is confusing.  It is unclear what is being claimed and the metes and bounds of the invention because the claim is indefinite.
Claim 1 recites the limitation "the corresponding merchant" in lines 9, 11 and 12.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the payment device" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the transaction data" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "instructions" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "instructions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "instructions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the potential compromise" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the subsequent" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the first" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the corresponding merchant" in line 10, 12 and 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the payment device" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
11 recites the limitation "each corresponding transaction" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the device identifiers" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "instructions" in lines 2, 3, 38 and 41.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the corresponding merchant" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the payment device" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "each corresponding transaction" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Examiner note: With regards to 35 USC 112b and antecedent basis, due to the extensive above rejections with regards to antecedent basis, this listing is not exhaustive.  Applicant’s assistance is requested, and appreciated, in reviewing the language of the claims to ensure antecedent basis compliance, specifically with regards to dependent claims 12, 14, 16-19.
Specifically as to claims 1, 11 and 20, the recitation of “an acquirer computing device associated with the corresponding merchant” should be recited in totality throughout the rest of the claim and in dependent claims.  For example, in claim 1, by referring to “the acquirer computing device” in line 10 but not referencing which merchant’s acquirer computing device, the claim is confusing.  In line 37, the claim recites “an instruction to the acquirer computing device corresponding to the first merchant to block the acquirer computing device” if is unclear 
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


USPTO Revised Guidance
The PTO recently published revised guidance in the Federal Register concerning the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (hereinafter “Revised Guidance”) (https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf).
Under the Revised Guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a-c), (e-h)) 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Revised Guidance.
Step 2A(i) — Abstract Idea
Informed by our judicial precedent, the recent Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation:
(a)    Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)    Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)    Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent eligible at Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance. 
Step 2A (ii).
Step 2A (ii) Practical Application
If a claim recites a judicial exception in Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The seven identified “practical application” sections of the MPEP, 2 cited in the Revised Guidance under Step 2A (ii), are:
(1)    MPEP § 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
(2)    MPEP § 2106.05(b) Particular Machine
(3)    MPEP § 2106.05(c) Particular Transformation
(4)    MPEP § 2106.05(e) Other Meaningful Limitations
(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception
(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity
(7)    MPEP § 2106.05(h) Field of Use and Technological Environment
If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.
Step 2B “Inventive Concept” or “Significantly More”
Step 2A (ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception (e.g., because the additional elements were unconventional in combination).1 2 Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, we must evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
 Under the Revised Guidance, we must consider in Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” See Revised Guidance, III.B.
In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:

2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).
See Berkheimer Memo.
The analysis in Step 2B further determines whether an additional element or combination of elements:
(a)    Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
(b)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Revised Guidance, and see Berkheimer Memo.
If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
Step 2B,and the claim should be rejected for lack of subject matter eligibility.
 	Claims 1-2, 4, 6-12, 14, 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generate a fraud score and transmit an instruction. 
The claim as a whole recites a method of organizing human activity relating to fundamental economic activity. The claimed invention is a method that allows for generating a fraud score for a merchant and transmit instructions with regards to the fraud implication which is a fundamental economic process of risk mitigation. Thus, the claim recites an abstract idea. 
The claim as a whole recites a method of organizing human interactions. The claimed invention is a method that allows for scoring transaction data for fraud and transmitting instructions which is a method of managing interactions between people. The mere nominal recitation of a generic computing device and processor does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea. The claim as a whole merely describes how to generally “apply” the concept of scoring transactions for fraud and sending instructions in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform a fraud control process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to 
Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the management of interactions between people into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”). See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  
Therefore, the abstract idea is not integrated into a practical application, and thus the claim is directed to the judicial exception.
	As noted previously, the claim as a whole merely describes how to generally “apply” the concept of fraud scoring of transactions and sending instructions in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 

	
 do not cause the independent claims to be eligible and are therefore rejected for similar reasoning as claims 1, 11 and 20.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-12, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chisholm et al. (US 2015/0012430 A1) in view of Klebanoff (US 2004/0034604 A1).   
Specifically as to claims 1, 11 and 20 Chisholm et al. disclose a compromise detection computing device (and related method and computer readable storage medium) comprising a processor in communication with a memory, the processor programmed to: execute a tracking module, a scoring module, and a compromise detection module (see clearing process para 34, transaction component 602 para 61, 64, 67, comparator component 606, scoring para 72, decision component 608, reputation component 604 and hub 706); receive, by the tracking module, transaction data associated with a set of transactions performed at a plurality of merchants, each transaction of the set of transactions conducted using one of a plurality of payment devices wherein the transaction data is compiled from ISO®8583 compliant messages submitted over a payment interchange network by an acquirer computing device associated with the corresponding merchant and includes a device identifier of the payment device used for each corresponding transaction  (paragraph 34, 40, 41, 61, 64, 67 ); identify, by the tracking module,  a first merchant of the plurality of merchants (figure 2, 3 and paragraph 27, 34, 40, 41, 61, 64, 67); generate, by the tracking module, a list of every payment device of the plurality of payment 
Klebanoff discloses a method and system for assisting in the identification of merchants at which payment account have been compromised by teaching it is well known in the art of fraud control to triangulate payment data to determine points of possible compromise (payment devices would be within the scope of points of compromise) and generating a list of suspect 
It would have been obvious to one of ordinary skill in the art to include in the financial fraud detection system of Chisholm et al. the ability to retrieve the data as taught by Klebanoff since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Specifically as to claims 2 and 12, instructions causing a computing device of the receiving party to activate and notify the receiving party of the likelihood of compromise of the first merchant (see figures 8 and 9, paragraphs 67-70).-31-  21652-00795 PATENT  
Specifically as to claims 4 and 14, instructions for the receiving party to increase a level of  authentication required on future transactions conducted by any of the payment devices on the generated list (see figures 2, 3, paragraphs 7, 24, 36, 67).  
Specifically as to claims 6 and 16, the receiving party to notify a user of each of the payment devices on the generated list of the potential compromise of the first merchant (see figures 2, 3, paragraphs 7, 24, 36, 67).  
Specifically as to claims 7 and 17, generate the fraud proxy score of each payment device using at least one fraud model (see figures 2, 3, paragraphs 7, 24, 36, 67).  
Specifically as to claims 8 and 18, update the at least one fraud model to include an updated fraud risk associated with the potential compromise of the first merchant based at least in part upon the first implication score (see figures 8 and 9, paragraphs 67-70).  

Specifically as to claim 10, generate an inverse recommender score for one or more subsequent transactions initiated using one or more payment devices on the generated list; and generate the first implication score further based upon the inverse recommender score (see figures 8 and 9, paragraphs 67-70).

Response to Arguments
Applicant's arguments filed 5/12/2021 have been fully considered but they are not persuasive.
With regards to the prior rejections under 35 USC 112b, applicant’s amendments have overcome the prior rejection with regards to Trademarks and their use.
With regards to applicant’s argument the instant has practical applicability because the instant is directed to freeing up bandwidth “problems in magnified on a closed network such as the payment interchange network, relative to an open network like the Internet, because the primary purpose of the payment interchange network is to authorize and clear legitimate cardholder transactions in real time” Examiner respectfully disagrees.  The instant specification, by applicant’s own admission, is directed to improving the business results of preventing fraud 
Taking the claim elements separately, the function performed by the processor (executing the tracking, scoring and compromise modules) at each step is purely conventional. Collecting, processing, and analyzing data are basic computer functions. Moreover, the Specification discloses that the invention can be implemented using generic computer components. (See, e.g., Spec. para 35.) In short, each step does no more than require a generic computer to perform routine computer functions. 

With regards to applicant’s arguments that claims 1-2, 4, 6-12, 14, 16-20 are statutory with regards to 35 USC 101, Examiner disagrees.  Applicant’s claims are directed to detecting fraud with risk analysis which is an abstract idea.  As emphasized in Alice Corp., abstract ideas are excluded from eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote.  Further, the claims do not amount to significantly more than the abstract idea itself.  In other words, there are no other limitations in the claims that show a patent eligible application of the abstract idea (more than a mere instruction to perform the abstract idea).  Further, by applicant’s own admission, the claimed invention (an abstract idea of detecting fraud with risk analysis) is not performed on a special use computer but instead on a general purpose computer (“The application is flexible and designed to run in various different environments without compromising any major functionality. In some embodiments, the system includes multiple components distributed among a plurality of computing devices. One or more components may be in the form of computer-executable instructions embodied in a computer-readable medium. The systems and processes are not limited to the specific embodiments described herein. In Alice Corp., 134 S.Ct. at 2358; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“And after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”) (citation omitted).  Thus, if a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358 (internal citation omitted).
With regards to applicant’s argument that the claims are directed to significantly more than the abstract idea, Examiner disagrees.  Applicant argues the instant claims are directed to significantly more because the claims are a specific ordered combination.  Considered as an ordered combination, the processor components of applicant’s method add nothing that is not already present when the steps are considered separately. Claim 1 does not, for example, purport to improve the functioning of the processor itself. Nor does it effect an improvement in any other technology or technical field. Instead, the claim amounts to nothing significantly more than an instruction to collect, process, and analyze data using a generic processor. That is not enough to transform an abstract idea into a patent-eligible invention. See Alice, 134 S. Ct. at 2360. Independent claims 11 and 20 contain similar language and the dependent claims do not recite significantly more than the judicial exception.
(id.).
Examiner is aware of no controlling authority that requires the Office to provide factual evidence to support a finding that a claim is directed to an abstract idea. Nor, contrary to Applicant’s suggestion that there is any such requirement. Instead, the Federal Circuit has repeatedly noted that “the prima facie case is merely a procedural device that enables an appropriate shift of the burden of production.” Hyatt v. Dudas, 492 F.3d. 1365, 1369 (Fed. Cir. 2007) (citing In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992)). The court has, thus, held that the USPTO carries its procedural burden of establishing a prima facie case when its rejection satisfies the requirements of 35 U.S.C. § 132 by notifying the applicant of the reasons for rejection, “together with such information and references as may be useful in judging of the propriety of continuing the prosecution of [the] application.” See In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011). Thus, all that is required of the Office is that it set forth the statutory basis of the rejection in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. Id.', see also Chester v. Miller,906 F.2d 1574, 1578 (Fed. Cir. 1990) (Section 132 “is violated when the rejection is so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection.”).
For subject matter eligibility, the examiner’s burden is met by clearly articulating the reason(s) why the claimed invention is not eligible, for example by providing a reasoned rationale that identifies the judicial exception recited in the claim and why it is considered an  
With regards to applicant’s arguments relating Berkheimer to the instant rejections in the case, Examiner has not based the eligibility rejection on well understood, routine and conventional.  As such, the arguments with respect to Berkheimer are moot.  
With regards to applicant’s argument Chisholm and Klebanoff do not teach “in response to the first implication score exceeding a threshold indicating a likelihood of compromise of the first merchant, automatically transmit, by the compromise detection module, an instruction to the acquirer computing device corresponding to the first merchant to block the acquirer computing device from submitting data messages for future transactions conducted at the first merchant, wherein the instruction causes the acquirer computing device to stop sending the authorization request data messages via the payment interchange network for request messages received from the first merchant," Examiner respectfully disagrees.  Blocking a merchant’s future transactions is a design choice.  Chisholm discloses denial of an authorization request in paragraph 71.  While Chisholm may be more directed to an individual cardholder account, the function is the same, detect and eliminate a source of fraud in a payment system.  There are many options well known in the art of fraud protection and remediation such as blocking, alerting, flagging, disabling, denying an account.  As seen in the prior office action cited not relied upon prior art, blocking a compromised account, freezing the account until resolved and disabling an account (see Johansson et al. for example, disabling a merchant account or POS terminal which has been . 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., blocking instruction prevents further transaction data from the merchant from reaching the payment interchange network in the first place) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Phillips et al. disclose a method for blocking ineligible fraud relate chargebacks.
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740.  The examiner can normally be reached on Monday-Thursday 6am-3pm.
  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691